Case 3:19-cv-01713-JAH-BGS Document 4 Filed 09/09/19 PageID.34 Page 1 of 2



 1 LOUIS R. MILLER (State Bar No. 54141)
     smiller@millerbarondess.com
 2 AMNON Z. SIEGEL (State Bar No. 234981)
     asiegel@millerbarondess.com
 3 MILLER BARONDESS, LLP
     1999 Avenue of the Stars, Suite 1000
 4 Los Angeles, California 90067
     Telephone: (310) 552-4400
 5 Facsimile:   (310) 552-8400
 6 Attorneys for Plaintiff Herring Networks, Inc.

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11

12 HERRING NETWORKS, INC.,                        CASE NO. 19CV1713 JAH BGS
13                 Plaintiff,
                                                  CORPORATE DISCLOSURE
14         v.                                     STATEMENT FOR PLAINTIFF
                                                  HERRING NETWORKS, INC.
15 RACHEL MADDOW; COMCAST
     CORPORATION; NBCUNIVERSAL
16 MEDIA, LLC; and MSNBC CABLE
     L.L.C.,
17
                   Defendants.
18
19

20

21

22

23

24

25

26

27

28

                                                                  Case No. 19CV1713 JAH BGS.
                CORPORATE DISCLOSURE STATEMENT FOR PLAINTIFF HERRING NETWORKS
Case 3:19-cv-01713-JAH-BGS Document 4 Filed 09/09/19 PageID.35 Page 2 of 2



 1         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel of

 2 record for Plaintiff Herring Networks, Inc. certifies based on current knowledge the following:

 3         Plaintiff Herring Networks, Inc. has no parent corporation and no publicly held corporation

 4 owns 10% or more of its stock.

 5

 6 DATED: September 9, 2019                   MILLER BARONDESS, LLP
 7

 8

 9
                                              By:        /s/ Amnon Z. Siegel
                                                     AMNON Z. SIEGEL
10                                                   Attorneys for Plaintiff
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            2                    Case No 19CV1713 JAH BGS.
               CORPORATE DISCLOSURE STATEMENT FOR PLAINTIFF HERRING NETWORKS
